The nature of this proceeding is explained in the order passed per curiam, June 15, 1892, which was as follows:
On hearing the return of the sheriff of said county to the writ, [of habeas eorpus\, and the commitment of the trial justice, it appears to the court from the facts therein contained that defendant, Beverly Jones, is confined in jail undergoing sentence duly published on a plea of guilty [of assault and battery] by defendant. Under the circumstances, it is ordered, that the motion for bail be refused, but with leave to defendant to apply with a like motion, on additional evidence, for another hearing herein before any proper authority.